Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 14 September 2020, has been entered and the Remarks therein, filed 12 March 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), necessitated by Applicants’ amendment received 12 March 2021, specifically, amended claims 1 and 26. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 1-6, 12-22, 26, 27 and 29-34 are pending.
	Claims 1-6, 12-22, 26, 27 and 29-34 are rejected.

Priority
Applicant has made no claim to domestic or foreign priority.
The effective filing date of the application is the filing date of the application, 11 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 1-6, 12-22, 26, 27 and 29-34 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 1-6, 12-22, 26, 27 and 29-34 fail to comply with the written description 

	Claims 1 and 26 recite: “…removing the sacrificial layer from the first transparent conductive layer to form a part of the first transparent conductive layer connected to a voltage source;…”
	The specification and originally-filed claims do not describe the sacrificial layer removal step as forming a part of the first transparent conductive layer. The specification recites: “…the method for producing the layered material further comprises a step after step (ii) of removing the sacrificial layer from the first transparent conductive layer…The part of the surface of the layered material exposing the first transparent conductive layer can be used to apply voltage, in particular for connecting the layered material to a voltage source” (originally-filed specification, pg. 17, para. 2 thru pg. 18, part. 1); and “…after removing the sacrificial layer, a layered material (TiOPc plate) with two regions on a surface is obtained: a region with the photoconductive layer (TiOPc region) and the original region exposing the ITO conductive layer (pg. 39, para. 1). That is, removing the sacrificial layer does not “form” a part of the first transparent conductive layer, because said layer is already formed; the removal of the sacrificial layer, which coats or covers part of the first transparent conductive layer, merely exposes part of the surface of said conductive layer.
	In addition, removing the sacrificial layer does not form a part of the first transparent conductive layer that is already connected to a voltage source. In fact, the purpose for removing the sacrificial layer is to expose an area of said conductive layer so as to enable a voltage to be applied (see specification recitation above). Therefore, 
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or the claims may be amended to recite subject matter that is supported by the specification. It is suggested that Applicant amend the claims to contain the original claim texts (i.e. before the amendments were made). In addition, although Applicant’s remarks (pg. 8) indicate that claim amendments have been made with regard to claims 1 and 26, Applicant does not point out where in the specification the claim amendments are supported. 
 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 are rejected under 35 U.S.C. §103 as being unpatentable over Huang et al. ((2011) Biomicrofluidics 5: 1-10) in view of Komatsu et al. (U.S. Patent Application Publication No. 2005/0195318 A1), Iijima et al. (U.S. Patent No. 5,583,670; Date of Patent: Dec. 10, 1996), Zhong et al. (U.S. Patent Application Publication No. 2013/0100145 A1) and Lust et al. (U.S. Patent No. 7,989,989 B2; Date of Patent: Aug. 2, 2011).
[All references cited in the Non-Final Office Action mailed 14 September 2020.]

	Huang et al. addresses some of the limitations of claim 1, 2, 4, 6, 14, 16, 17, 18, 26, 27 and 29, and the limitations of claims 13, 15, 22, 30, 31, 32 and 34. 
	Regarding claims 1, 18 and 26, Huang et al. shows a light-addressable electrolytic system used to perform an electrodeposition of calcium alginate hydrogels (pg. 1, Abstract). A photoconductive substrate, which consists of 0.2µm doped amorphous silicon (a-Si:H) and 1µm undoped a-Si:H on an indium tin oxide (ITO) glass 
The potential for light-addressable electrodeposition of cell-encapsulated alginate hydrogels for 3D cellular microarrays is shown using baby hamster kidney-21 fibroblast cells (BHK-21), which were suspended in deposition solutions of either 1 or 2% wt. sodium alginate solution with 0.5, 1 or 2% wt. CaCO3.  (pg. 8, para. 2 [Claim 1, step (iii); Claim 26, steps (ii)(iii)]). 
The potential for light-addressable electrodeposition of cell-encapsulated alginate hydrogels for 3D cellular microarrays is shown using baby hamster kidney-21 fibroblast cells (BHK-21), which were suspended in deposition solutions of either 1 or 2% wt. sodium alginate solution with 0.5, 1 or 2% wt. CaCO3 (pg. 8, para. 2 and Fig. 1(a) [Claim 1, step (iv) and Claim 26, step (iii))]. 
A DC voltage was applied between the photoconductive substrate and metallic wire, typical voltage was about 10V. The shaped light pattern was projected onto the photoconductive substrate to electrolytically produce protons for electrodeposition of calcium alginate hydrogels (pg. 4, lines 8-15 and Figs. 1 and 2 [voltage applied between 1 and 10V] [Claim 1, step (iv) and Claim 26, step (iii))]).
	Regarding claim 2, a photoconductive substrate, which consists of 0.2µm doped amorphous silicon (a-Si:H) and 1µm undoped a-Si:H on an indium tin oxide (ITO) glass substrate, serves as a light-addressable electrode (pg. 2, para. 2 [step 2a)]).
Regarding claims 4 and 13, a photoconductive substrate, which consists of 0.2µm doped amorphous silicon (a-Si:H) and 1µm undoped a-Si:H on an indium tin 
	Regarding claims 6 and 27, a photoconductive substrate, which consists of 0.2µm doped amorphous silicon (a-Si:H) and 1µm undoped a-Si:H on an indium tin oxide (ITO) glass substrate, serves as a light-addressable electrode (pg. 2, para. 2 [photoconductive layer thickness of 0.5 to 15µm]). 
	Regarding claims 14 and 29, a DC voltage was applied between the photoconductive substrate and metallic wire, typical voltage was about 10V. The shaped light pattern was projected onto the photoconductive substrate to electrolytically produce protons for electrodeposition of calcium alginate hydrogels (pg. 4, lines 8-15 and Figs 1 and 2 [voltage applied between 1 and 10V]).
	Regarding claims 15 and 30, the illumination patterns can be various shapes, including circular shapes ranging from 100 to 1000µm (pg. 4, lines 12-14 and Fig. 3a [island has a diameter of at least 100µm]).
	Regarding claims 16 and 17, the insoluble CaCO3 powder comprised 70nm particles (pg. 4, lines 4-6 [average CaCO3 diameter of between 20nm and 65nm]).
Further regarding claims 16 and 17, and regarding claims 22, 31 and 32, the potential for light-addressable electrodeposition of cell-encapsulated alginate hydrogels for 3D cellular microarrays is shown using baby hamster kidney-21 fibroblast cells (BHK-21), which were suspended in deposition solutions of either 1 or 2% wt. sodium alginate solution with 0.5, 1 or 2% wt. CaCO3 (pg. 8, para. 2 and Fig. 1(a)). Alginate gel in the presence of calcium ions is widely used to entrap and immobilize prokaryotes and eukaryotic cells (pg. 1, para. 1).

Regarding claim 34, it is well known that the formation of calcium alginate hydrogel by the reaction of Ca2+ with sodium alginate is reversible, with the addition of suitable calcium sequestrant (pg. 5, para. 1).

Huang et al. does not show: 1) said photoconductive compound comprises titanium oxide phthalocyanine [Claims 1, 4 and 26]; 2) applying a sacrificial layer to the first transparent conductive layer of the first conductor such that at most 40% of the surface of the first transparent conductive layer opposite to the surface facing the first transparent carrier layer is covered with the sacrificial layer [Claims 1 and 26]; 3) removing the sacrificial layer from the first transparent conductive layer to expose a part of the first transparent conductive layer for connecting to a voltage source [Claims 1 and 26]; 4) steps b) and c) of claim 2 [Claim 2]; 5) speed of rotation of 200 to 2,000rpm, heat with hot plate for at least 10min, hot plate temperature is between 100oC and 200oC [Claim 3]; 6) a polymer [Claim 4]; 7) the photoconductive layer is applied to a part of the surface of the first transparent conductive layer opposite to the surface facing the first transparent carrier layer which is not covered by the sacrificial layer [Claim 5]; 8) photoconductive layer has dimensions of at most 50mm x 50mm [Claims 6 and 27]; 9) light intensity of the visible light is between 200 lumen and 1000 lumen [Claim 14]; 10) CaCO3 has an average diameter of between 20nm and 65nm [Claims 16 and 17]; and second conductor, and a third transparent carrier layer or first non-conductive spacer element or both [Claim 18].

Komatsu addresses some of the limitations of claims 1, 2, 3, 4 and 26.
Komatsu et al. shows an information reading unit comprising a light emitting section, and a light receiving section for converting a light reflected from an object into an electrical signal. The light receiving section and the light emitting section are laminated (pg. 1, para. [0014]). The organic electroluminescence unit includes the anode formed by a transparent conductive film such as ITO, which is provided on a transparent substrate, such as glass (pg. 4, para. [0072]). The anode is ITO (an indium-tin oxide) (pg. 4, para. [0082] [nexus to Huang et al.] [conductive layered material, ITO]). 
Regarding claims 1, 4 and 26, Figure 5 shows the layered material format [according to steps (i) and (ii) of claim 1]: Ref# 21 is the first transparent carrier layer (pg. 4, para. [0072]); ref#22 is the first transparent conductive layer arranged on the first transparent carrier layer (pg. 4, para. [0072]); and ref#26 is the photoconductive layer applied to the surface of the first transparent conductive layer, said photoconductive layer comprising a photoconductive compound, wherein said photoconductive compound comprises titanium oxide phthalocyanine (pg. 5, para. [0084] [photoconductive compound, titanium oxide phthalocyanine] [nexus to Huang et al.] [photoconductive layer]).
Regarding claims 2 and 3, an ITO film was formed on the electric insulating layer. Subsequently, the substrate was taken out of the vacuum chamber and PEDT/PSS 
Further regarding claim 4, a polymer dispersion type hole transporting material may be used, in which a low molecular organic material [ref#26] is dispersed in a polymer (pg. 5, para. [0084] [polymer]). 

	Iijima et al. addresses some of the limitations of claim 3.
lijima et al. shows an information recording and reproducing method in which an information recording medium and a photosensitive member having a photoconductive layer on an electrode layer are provided (column 2, lines 62-66 [nexus to Huang et al.] [conductive layered material]). The support member may be glass (column 8, lines 47-54 [nexus to Huang et al.]). The electrode layer may be made from a metal oxide conductive film, such as indium-tin oxide (ITO) (column 8, lines 19-22 [nexus to Huang et al.]). 
Regarding claim 3, a photoconductive compound was coated on the electric charge generating layer at 300rpm by spinner, and then dried (column 16, lines 1-19 [step b]) [is carried out with a speed of rotation of 200 to 2,000rpm]).

Zhong et al. addresses some of the limitations of claims 1, 5 and 26.
Zhong et al. shows an EMS device which includes at least one movable layer configured to move relative to one or more electrodes. The movable layer can include a first conductive layer, a second conductive layer, and a non-conductive layer 
Regarding claims 1, 5 and 26, a sacrificial layer is formed over the optical stack. The sacrificial layer is later removed to form a cavity, and thus the sacrificial layer is not shown in the resulting modulators (pg. 9, para. [0078] and Fig. 8B, ref#’s 20, 16 and 25).

Lust et al. provides motivation for applying and then removing a sacrificial layer in order for an electrical current/voltage to be applied to an apparatus, by way of addressing the limitations of claims 1 and 26.
Regarding claims 1 and 26, Lust et al. shows the manufacture of a micro crush capacitor. A sacrificial layer is applied on a first metal and patterned. A second metal may be applied on the sacrificial layer, patterned and etched. A polyimide coating may be applied on the second metal. The sacrificial layer may be removed resulting in a cavity between the first metal and second metal. For operation, a light force may be sufficiently applied on the polyimide layer to create a momentary short in the capacitor between the first and second metal (column 4, lines 16-30).
That is, the sacrificial layer is removed to allow a current to be produced between two conductive metal layers, the current resulting from a photo-energized reaction on the capacitor or apparatus.


One of ordinary skill in the art would have been motivated to have made that modification, because Komatsu et al. shows that titanium oxide phthalocyanine is one of several photoconductive materials that exhibit an excellent film forming property (pg. 5, para. [0084]).
It would also be obvious to one of ordinary skill in the art to optimize or improve a method for manufacturing a device used for a particular purpose by applying specified production parameters, including the spin-coating parameters, shown by Iijima et al., such as: 1) using a photoconductive layer which has dimensions of at most 50mm x 50mm [Claims 6 and 27]; 2) applying a light intensity of visible light of between 200 lumen and 1000 lumen [Claims 14 and 29]; and 3) using CaCO3 has an average 
It would also be obvious to sequentially add duplicative parts, such as: 1) a second conductor [Claims 1, 18 and 26]; 2) a second transparent carrier layer and second transparent conductive layer [Claim 12]; and 3) a receiving unit, a third transparent carrier layer or first non-conductive spacer element or both [Claim 18], and one would be motivated if the addition of duplicative parts improved the device by increasing its sensitivity (MPEP 2143 (I)(A,C,G)). In addition, continuous, repetitive or duplicative parts or steps are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Huang et al. states that electroaddressing is an attractive technique for depositing calcium alginate gel or pH-sensitive chitosan at specific addresses and in specific shapes on the preformed metal thin-film electrode surfaces, that can generate protons or hydroxide ions by electrolysis on the anodes or cathodes of the electrodes (pg. 1, para. 1).
It would also have been obvious to have applied a sacrificial layer, which is later removed for connecting to a voltage source [Claims 1, 5 and 26], as shown by Zhong et al. and Lust et al., with a reasonable expectation of success, because Zhong et al. shows a layered material with conductive layers, which is the layered material, as shown by Huang et al. in view of Komatsu et al., and Iijima et al. (MPEP 2143 (l)(A,G)).  conductive layer to whatever percent coverage would be required for the particular application, by way of optimizing the apparatus used in the application, barring a showing of criticality for the limitation (MPEP 2144 (I) and MPEP 2144.05 (ll)(A)) [Claims 1 and 26]. Lust et al. shows that a sacrificial layer may be removed in order to facilitate current/voltage conduction between two metal conductive layers of an apparatus. Therefore, it would be obvious to one of ordinary skill in the art to apply and remove a sacrificial layer in order to connect a voltage source to an apparatus, absent secondary considerations with regard to nonobviousness (MPEP 2143). 
One of ordinary skill in the art would have been motivated to have made that modification, because Zhong et al. states that it can be advantageous to incorporate movable layers. In this way, the formation of a sacrificial layer over the optical stack can be used to form a gap or cavity of a desired design size once it is removed (pg. 9, para. [0078]).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 12, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Huang et al. in view of Komatsu et al., Iijima et al., Zhong et al., and Lust et al., as applied to claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 above, and further in view of Liu et al. ((2012) Proceedings of IEEE Conference, pp. 105-110).


Huang et al. in view of Komatsu et al., Iijima et al., Zhong et al., and Lust et al., as applied to claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 above, do not show: 1) a second transparent carrier layer and a second transparent conductive layer, and voltage is applied between the first and second  transparent conductive layers [Claim 12]; and 2) first and second non-conductive spacer element [Claims 19 and 20].

Liu et al. addresses some of the limitations of claim 19, and the limitations of claims 12 and 20.
Regarding claim 12, Liu et al. shows an electrode based on a PANI/MWNT composite. An OEK chip includes a top layer of transparent and conductive indium tin oxide (ITO) glass; the bottom ITO glass layer has deposited on it a photoconductive thin film layer. An AC electrical signal is applied between the top and bottom ITO substrates by connecting the two edge ITO electrodes directly to a signal generator (pg. 106, column 1, para. 1 and Fig. 1 [nexus to Huang et al.] [ITO layer]). 
Regarding claims 19 and 20, the top and bottom substrates are separated by a PDMS [polydimethylsiloxane] spacer (pg. 106, column 1, para. 1 [spacer element]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for producing a conductive layered material comprising a transparent carrier layer, a conductive layer, and a photoconductive layer, as shown by Huang et al. in view of 
One of ordinary skill in the art would have been motivated to have made that modification, because Liu et al. shows that a PDMS spacer can be used to separate top and bottom substrates (pg. 106, column 1, para. 1). That is, in an apparatus with gapped layers, a spacer would be able to maintain a defined gap distance (e.g., see Huang, pg. 3, Fig. 1). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 21 and 33 are rejected under 35 U.S.C. §103 as being unpatentable over Huang et al. in view of Komatsu et al., Iijima et al., Zhong et al., and Lust et al., as applied to claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 above, and further in view of Merry et al. (International Patent Application Publication No. WO 2013/124620 A1).
[Merry et al. cited in the Non-Final Office Action mailed 14 September 2020.]

3 and 107 cells/milliliter [Claim 33].

Merry et al. addresses the limitations of claims 21 and 33.
Regarding claim 21, Merry et al. shows a method of encapsulating cells in a hydrogel, and shows a method of culturing cells in a hydrogel (pg. 1, lines 1-6 [nexus to Huang et al.] [cells within a hydrogel]). 
Regarding claim 33, cell density in the hydrogel may be 105/ml, between 2x104 and 1x107/ml, preferably between 5x105 and 5x106/ml (pg. 28, lines 7-8).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for producing a conductive layered material comprising a transparent carrier layer, a conductive layer, and a photoconductive layer, which is used as a support for a cell-encapsulated hydrogel, as shown by Huang et al. in view of Komatsu et al., Iijima et al., Zhong et al., and Lust et al., as applied to claims 1-6, 13-18, 22, 26, 27, 29-32 and 34 above, by culturing cells encapsulated in a hydrogel, and at a density of between 103 and 107 cells/milliliter, as shown by Merry et al., with a reasonable expectation of success, because Merry et al. shows that cells encapsulated within a hydrogel can be propagated, and Huang et al. shows cells encapsulated in a hydrogel (MPEP 2143 
One of ordinary skill in the art would have been motivated to have made that modification, because Merry et al. states that three-dimensional hydrogels are useful in cell applications because they mimic the natural extracellular matrix, and so are better able to support cell survival and growth (pg. 1, lines 12-18). In addition, cell compatible methods can be applied to the hydrogel so as to maintain viability of the cells (pg. 28, line 19).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
	Applicant’s arguments, pp. 8-9, filed 12 March 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

	Applicant remarks (pg. 8) that the Office cites to Lust and contends that Lust teaches that the removal of the sacrificial layer can have a purpose that is different from the purpose as shown by Zhong, and that one of ordinary skill in the art would understand that a sacrificial layer could be adaptively applied to any apparatus for any purpose, absent secondary considerations for its claimed usage. The Applicant 
	However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The secondary reference of Lust et al. is cited to merely show that a sacrificial layer may be used to temporarily cover (a partial area of) a substrate so as to protect that area from a layer or coating material that is applied to the sacrificial layer. When the sacrificial layer is removed, it exposes the underlying substrate (or partial area thereof) to reveal an area not subsequently coated with said material. The concept is similar to the use of, for  example, masking or painter’s tape, in which the tape is used “sacrificially” to prevent a 
	Applicant remarks (pp. 8-9) that neither Zhong nor Lust discloses or teaches said structure limitation, i.e., the first transparent conductive layer being connected to a voltage source.
However, in response to Applicant, the primary reference of Huang et al. shows connecting a voltage source to a part of a first transparent conductive layer (here, ITO glass) and the interior of the described microchamber. The microchamber, shown by Huang et al., does not show a second transparent conductive layer, but it is well known that continuous, repetitive or duplicative parts or steps are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)). 
	It is clear from the cited prior art that the claimed method for producing a layered material [Claim 1] and the claimed method for producing a three-dimensional hydrogel with cells using a layered material [Claim 26] are not novel or unobvious. Huang et al. shows a microchamber that performs identically to Applicant’s layered material, which is used in what is an electrodeposition method. The microchamber, shown by Huang et al., is composed of a first conductor, in the form of ITO (indium tin oxide) glass, which functions as a combination of a first transparent carrier layer and a first transparent conductive layer (see Claim 1, step (i)).

With regard to claim 1, step (iii), Huang et al. shows contacting a surface of the photoconductive substrate with a hydrogel-precursor composition (i.e., alginate). In addition, a source of divalent cations and cells are added to the microchamber. 
With regard to claim 1, step (iv), Huang et al. shows electrochemically depositing a three-dimensional hydrogel from the combined interaction of alginate, CaCO3 and cells. When a DC voltage is applied, light illumination on a photoconductive substrate generates a conducting point that acts as a photo-anode to electrolytically produce protons, leading to calcium alginate hydrogel formation.
Applicant has not described any surprising or unexpected results that are rendered to the method(s) via the specific arrangement of transparent and conductive layer(s) used to create the claimed layered material. Electrodeposition of three-dimensional cell culture constructs is well known in the art, and represents an improvement in homogeneous mass production of cell aggregates, which allows for 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651